Citation Nr: 0020265	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  99-00 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to December 
1970, which service included a tour of duty in the Republic 
of Vietnam.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The record contains evidence of a current clear diagnosis 
of PTSD.

2.  The veteran has reported various credible in-service 
stressors related to his job as a medic in Vietnam.

3.  Private and VA medical evidence links the veteran's PTSD 
diagnosis to his descriptions of his active service in 
Vietnam, including confirmed stressors.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that it appears that 
the RO found the veteran's claim to be reopened on the basis 
of new and material evidence and then denied his claim on the 
merits.  Thus, the Board must also first consider whether the 
legal requirement of new and material evidence to reopen a 
claim has been satisfied.  See Barnett v. Brown, 8 Vet. App. 
1, at 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996) (the 
Board has a legal duty to address the legal issue of the new 
and material evidentiary standard regardless of the RO's 
actions).  

The veteran's claim for service connection for PTSD was 
denied by RO decision in March 1994, and the veteran was 
provided written notice of that decision in March 1994.  
Generally, when a claim is denied by the RO and no timely 
appeal is filed, the claim may not thereafter be reopened and 
granted and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
Notwithstanding this final denial, the Board has determined 
that the current claim for service connection for PTSD should 
be adjudicated on a de novo basis in light of intervening 
changes in regulations over the years.  

Effective November 7, 1996, the VA criteria for evaluating 
psychiatric pathology was altered.  See 61 Fed. Reg. 52695-
52702 (October 8, 1996) (to be codified at 38 C.F.R. 
§§ 4.125-4.130 (1997)).  These changes revised 38 C.F.R. 
§ 4.125 and § 4.126, and replaced § 4.130 with a new section 
that specifically adopts DSM-IV as the basis for the 
nomenclature of the rating schedule for mental disorders.  
One of the substantive changes in the new rating criteria was 
a change from an objective criteria to subjective criteria.  
When a provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  Spencer 
v. Brown, 4 Vet. App. 283, 887 (1993).  Thus, the applicant's 
later claim, asserting rights that did not exist at the time 
of the prior claim, is necessarily a different claim.  
Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994) (quoting 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993)).  
Therefore, because of the change in regulations, the 
appellant is entitled to a de novo review of his claim for 
service connection for PTSD.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  

With regard to the veteran's initial burden, the Board finds 
that he has presented a well-grounded claim.  That is, he has 
presented a claim that is plausible.  The veteran has 
submitted evidence of a post-service medical diagnosis of 
PTSD, has reported inservice stressors alleged to have caused 
the PTSD, and has also submitted medical evidence relating 
the current diagnosis to inservice events.  This is 
sufficient to establish a well-grounded claim for service 
connection for post-traumatic stress disorder.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997).

The RO has met its duty to assist the veteran in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained covering the VA treatment 
received by the veteran as well as from the Social Security 
Administration.  He was also afforded a VA special PTSD 
examination in June 1999.   This examination report as well 
as the private and VA medical treatment records, dating from 
1991 to the present, consistently and repeatedly have 
diagnose PTSD due to the veteran's experiences in Vietnam.  
The Board finds that the facts relevant to this appeal have 
been properly developed and VA's obligation to assist the 
veteran in the development of his claim has been satisfied. 

Service-connection for PTSD requires evidence of a current, 
clear medical diagnosis (presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed 
inservice stressor), credible supporting evidence that the 
claimed inservice stressor actually occurred and medical 
evidence of a link or nexus between the current 
symptomatology and the specific claimed inservice stressor.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
combat, lay testimony may be sufficient to establish the 
occurrence of a stressor, in the absence of clear and 
convincing evidence to the contrary, if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, even though there is no official record of such 
incurrence.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999);  see also, Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993); and Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).

VA law also provides that when, after consideration of all 
the evidence and material of record, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991).  The "benefit of the doubt doctrine" requires that a 
veteran only demonstrate that there is an approximate balance 
of positive and negative evidence in order to prevail; 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence or by a fair 
preponderance of the evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
benefits to be denied.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the law dictates that the 
veteran prevails.  This "unique standard of proof" is in 
keeping with the high esteem in which our nation holds those 
who have served in the Armed Services.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53-54 (1990).

Turning to the merits of the veteran's claim, the Board notes 
that while in service he completed the medical corpsman 
course and was subsequently sent to Vietnam.  His military 
occupational specialty was listed as "medical SP."  He has 
consistently reported through the years that while in Vietnam 
he saw many dead bodies, terrible wounds and mangled people, 
and that his experiences were very stressful and led to 
depression, drinking and a suicide attempt in service.  

According to entries in the service medical records, in May 
1970 the veteran was seen following an overdose of medication 
that was suspected to be a suicide attempt.  He was referred 
for psychiatric evaluation.  It was reported that he had a 
long history of heavy drinking, and at the time he had some 
family problems and felt helpless.  He was depressed and had 
taken 13 tablets in a suicide attempt. The diagnosis was 
inadequate personality.  No psychiatric problems were noted 
at the time of his examination at separation from service in 
December 1970. 

A VA psychiatric examination was conducted in February 1994.  
The veteran reported that while in Vietnam he was a medical 
aid, which required him to work twelve hours a day seven days 
a week.  He saw lots of dead bodies, severely wounded people, 
some with maggots, gangrene and some with missing 
extremities.   He reported experiencing bad dreams, 
nightmares and flashbacks associated with his experiences.  
The diagnosis was PTSD with psychotic affective features.  As 
noted above, the diagnosis of PTSD has been confirmed by 
other VA examinations and by private doctors, and the Board 
finds no reason to doubt the validity of these diagnoses.

While the veteran did not actually engaged in combat with the 
enemy, the Board finds that the records currently on file 
contain credible evidence that is sufficient to corroborate 
the veteran's alleged stressors. The stressors are simply 
consistent with the circumstances, conditions and hardships 
endured by the veteran in service.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

As indicated earlier, the record reveals that the veteran was 
seen while in service after he ingested some pills in what 
was at first described as a suicide attempt. This incident 
certainly adds credibility to the veteran's statements and 
testimony regarding the claimed events. 

Therefore, the Board concludes, resolving the benefit of the 
doubt in the veteran's favor, it is more than probable that 
the veteran did encounter significant stressful circumstances 
or situations while in service of such a nature as to 
constitute stressors.  Accordingly, the Board finds that the 
veteran's testimony is credible and that the record contains 
credible evidence that the stressors that the veteran claimed 
to have experienced actually occurred.

Having determined that the evidence is sufficient to 
establish the occurrence of stressors in service, the Board 
notes that the remaining issues are whether there is medical 
evidence establishing a clear diagnosis of PTSD and whether a 
link has been established between current symptomatology and 
the claimed inservice stressors.

The evidence has a long-established diagnosis of PTSD.   PTSD 
was again confirmed following a comprehensive VA examination 
in 1999 and a link has been established by medical evidence 
between current symptoms and the veteran's inservice 
stressor.  The recent VA examiner entered a diagnosis of PTSD 
based on the veteran's description of his current 
symptomatology and inservice stressor experiences.  

Inasmuch as the stressors have been found to be credible, and 
supported by corroborating evidence to be related and 
consistent with the circumstances, conditions or hardships 
most likely endured by the veteran during service, and a link 
exists between current symptomatology and the stressors in 
question, the Board finds that the legal criteria for an 
award of service connection for PTSD have been met.  The 
appeal is therefore granted.



ORDER

Service connection for PTSD is granted.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 


